DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/15/2021, have been fully considered and are persuasive concerning the amended language to require a circuit board or wafer substrate.  Therefore, the rejection has been withdrawn.  However, a new ground(s) of rejection is made necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 8, 10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlifi (DE 102016210366) in view of Kim et al. (2013/0050016) and Weldon et al. (2018/0273030).
Regarding claims 1 and 10, Khlifi discloses a radar system (Figures 1-3) and corresponding method, the system comprising: a substrate (13) comprising a first conductive layer at a first side of the substrate and a second conductive layer at a second side of the substrate (both 15), the substrate being a circuit board substrate or a wafer substrate ([0019]), wherein the first side is opposite the second side; a first receive antenna implemented in the first conductive layer and configured to receive a first reflected radio frequency (RF) signal; a second receive antenna implemented in the second conductive layer and configured to receive a second reflected RF signal ([0042]); and “RF circuitry” (e.g. transceiver 18 & converter 19; [0034]) operatively coupled to the first receive antenna and the second receive antenna, the RF circuitry being configured to detect a first object located on the first side of the substrate according to the first reflected RF signal ([0003]).
Concerning the language that the substrate comprises “a first conductive layer” and a “second conductive layer” in which the first and second antennas are “implemented”, respectively, the antenna elements of such radar are inherently “conductive” and as such the disclosure of Khlifi anticipates the claimed “conductive layers” under the broadest reasonable interpretation consistent with the instant disclosure.  It is noted that the “conductive layers” of the instant application (e.g. 571) similarly refers to a portion of the substrate in which there are antenna(s) (i.e. conductors) present.

Khlifi discloses generic detection and warning of object presence [0002] but is not concerned with detail of such detection.  Khlifi does not disclose detecting biometric data from a second object located on the second side of the substrate according to the second reflected RF signal.  Weldon discloses a vehicle mounted radar which is used to detect biometric data (breathing) from objects surrounding the vehicle ([0013]).  It would have been obvious to one of ordinary skill in the art to modify the radar system of Khlifi to detect such biometric data in order to distinguish pedestrians from other objects as taught by Weldon and issue the warnings accordingly.
Regarding claims 3 and 12, Khlifi discloses a DSP (23) configured to process signals from the RF circuitry ([0035]).
Regarding claims 8 and 16, Khlifi discloses the claimed transmitter front end circuitry (transceiver 18) for transmitting first and second RF signals away from the respective sides as illustrated. 
Claims 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlifi in view of Kim and Weldon as applied to claims 3 and 12 above, and further in view of Tasovac et al. (2018/0164429).
Khlifi as modified for pedestrian breathing detection does not specify that the data detected is specifically a Doppler signal and does not detect a heart rate.  Tasovac discloses a vehicle based radar which detects breathing or heart rate via a Doppler signal ([0038]).  It would have been obvious to one of ordinary skill in the art to include heart rate detection via Doppler signal in Khlifi as modified for pedestrian detection so that they may be identified between breaths with predictable results.  

Allowable Subject Matter
Claims 22-27 are allowed.
Claims 2, 6, 7, 11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris discloses a radar unit which detects objects on opposite sides of the unit using respective receive antennas.  Shi discloses a substrate having antennas on opposite sides for detecting objects using respective receive antennas. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646